946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie R. INGRAM, and Others Similarly Situated, Plaintiff-Appellant,v.Michael J. CAVANAUGH, in his official capacity as ExecutiveDirector of the South Carolina Parole and CommunityCorrections Board;  Parole and Community Corrections Boardof South Carolina, in their individual and officialcapacity;  Parker Evatt, in his individual and officialcapacity as the Commissioner of the South CarolinaDepartment of Corrections, Defendants-Appellees.
No. 91-6113.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 22, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., District Judge.  (CA-90-1653)
Willie R. Ingram, appellant pro se.
Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Larry Cleveland Batson, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
OPINION
PER CURIAM:


1
Willie Ray Ingram appeals from the district court's order granting summary judgment to the defendants in this action under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal challenging parole denial and certain changes in South Carolina's parole procedures is without merit.   To the extent that Ingram is seeking reduction of the length or duration of his confinement, he must first exhaust his state remedies under 28 U.S.C. § 2254.   His remaining claims are meritless.   Accordingly, we affirm the district court.   Ingram v. Cavanaugh, No. CA-90-1653 (D.S.C. July 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.


3
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.